DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose a control device mounted on a vehicle including an internal combustion engine as a drive source, the control device comprising: an internal combustion engine output control unit that outputs internal combustion engine control information for controlling an output of the internal combustion engine to the internal combustion engine; an internal combustion engine output prediction unit that predicts an output of the internal combustion engine in a future prediction period based on position information of the vehicle acquired from a positioning unit that measures a position of the vehicle, traffic information related to a route to a destination, and the internal combustion engine control information; a target coolant temperature determination unit that determines a target coolant temperature, which is a target temperature of a coolant for cooling the internal combustion engine, based on the predicted output of the internal combustion engine; a change timing setting unit that sets a change timing for changing a temperature of the coolant to the target coolant temperature based on the predicted output of the internal combustion engine; and a coolant temperature change control unit that controls an operation of a coolant temperature change unit that changes a temperature of the coolant at the change timing based on the predicted output of the internal combustion engine so as to reach the target coolant temperature. While GPS based cooling programs are well known in art as evidenced by Reckels et al. (US 2007/0272173) and Martin et al. (US 10,012,133), none teach the change timing setting unit required of the invention to further adjust the coolant temperature settings based on predicted vehicle conditions and location.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747